DETAILED ACTION
This communication is a Final Rejection Office Action in response to the 5/9/2022 submission filled in Application 17/074,907.  
Claims 1, 6, 7, 13, 16 have been amended.  Claims 17-20 have been added.  Claims 1-20 are now presented.
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments filed 5/9/2022 with respect to the amendments have been considered but are moot because the arguments do not apply to the new grounds of rejection that was necessitated by amendment.
Applicant's remaining arguments filed 5/9/2022 have been fully considered but they are not persuasive. 

The Applicant argues “As noted herein, the claimed invention is a database driven inventory management system and method to dynamically update and optimize a generated procurement campaign. Applicant respectfully disagree with the Examiner's allegation the claimed invention is necessarily limited to connecting owners and clients to facilitate the purchase of available inventory units. As required in pending claims 17 and 19, the claimed invention can be used procure needed units, especially during the supply chain crises, such as a manufacturer needing to procure parts in short supply, e.g., Tesla seeking to procure supply of semiconductor chips near its factory to manufacture their electric cars, a car dealership seeking to procure used cars near its dealership to stock their inventory of cars, etc.”
The Examiner respectfully disagrees.  The Applicant’s assertion that the exemplary embodiments disclose above are not abstract are not persuasive.  A manufacturer looking to procure parts, or a car dealership looking to procure used cars are both directed to  connecting owners and clients to facilitate the purchase of available inventory units.  This is abstract as it is directed to commercial interactions in the form of marketing or sales activities.  Further, para. 5 of the specification discloses the inventory units can be digital or non-digital outdoor advertising unit.  As such, the under the broadest reasonable interpretation, the invention is also directed to marketing and advertising.

The Applicant further argues “the claimed invention is not directed to a business agreement but a database driven inventory management system to manage their inventory of supplies to avoid disruption and factory closure.   As required in pending claim 6, the claimed invention utilizes two postgres servers in a master and slave configuration to provide redundancy and to synchronously to monitor the availability of previously unavailable units and track real- time changes to the inventory quality coefficient for said each unit in the updated inventory of available units for purchase.”
The Examiner respectfully disagrees.  The claim recites limitations that are directed to receiving requirements of a client for inventory that they wish to purchase, monitoring available inventory, and transport responses for each request to the client.  This is directed to the abstract idea of facilitating commercial interactions and sales activities or behaviors.  As such, the claim is directed to an abstract idea.  The Examiner has identified the two postgres servers in a master and slave configuration as additional elements beyond the abstract idea.  However, the postgres servers in a master slave relationship is a known configuration.  As such, when viewing these additional elements in combination with the abstract idea amount to merely generally linking the abstract idea to a particular known technological environment.  As such, the additional of the configuration of the postgres servers does not result in a technical improvement to database driven inventory management. 

The Applicant further argues “Pending claim 1, therefore, does not merely rely on existing computer capabilities but on a specific improvement like Enfish, a particular database technique, in how computer could carry out one of their basic functions of storage and retrieval of data. Existing methods of procuring goods simply does not work in the current environment with ever changing source and availability of goods/supplies. Even after procuring the goods, due to supply chain crises, there is no guarantee that goods will be received or timely received to avoid shutdowns. Hence, the buyer must continue to monitor and dynamically update their selectable pool of available units, i.e., their inventory management system. “
The Examiner respectfully disagrees. Page 11 of the Enfish decision the Federal Circuit states:
"the first step in the Alice inquiry in this case asks whether the focus of the claims is on the specific asserted improvement in computer capabilities (i.e., the self-referential table for a computer database) or, instead, on a process that qualifies as an "abstract idea" for which computers are invoked merely as a tool. As noted infra, in Bilski and Alice and virtually all of the computer-related § 101 cases we have issued in light of those Supreme Court decisions, it was clear that the claims were of the latter type-requiring that the analysis proceed to the second step of the Alice inquiry, which asks if nevertheless there is some inventive concept in the application of the abstract idea. See Alice, 134 S. Ct. at 2355, 2357-59.  In this case, however, the plain focus of the claims is on an improvement to computer functionality itself, not on economic or other tasks for which a computer is used in its ordinary capacity. 

Accordingly, we find that the claims at issue in this appeal are not directed to an abstract idea within the meaning of Alice. Rather, they are directed to a specific improvement to the way computers operate, embodied in the self-referential table."

As such the Federal Circuit found that the claims at issue in Enfish were not directed toward an Abstract idea, but directed toward an improvement to computer functionality itself.  In the instant case, the examiner has identified Abstract ideas to be present in the claims.  As articulated in the rejection under 35 U.S.C. 101, the claims contain concepts (optimizing a procurement campaign by connecting requesting clients to available inventory) which fall into the methods of organizing abstract idea grouping.  Further, in the instant claims, no such improvement to computer functionality is realized.  The configuration of the postgres server in a master slave configuration is not a technical improvement, but a known arrangements of elements.  As such, the claims here are not similar to that claims at issue in Enfish.
The Applicant further argues “New claims 18 and 20 further addresses the supply chain issues by updating the inventory of available units for purchase in the database by adding a newly available unit for purchase, i.e., a new source of goods. “
The Examiner respectfully disagrees that this saves the claim from being abstract.  Updating available inventory is a business practice directed to sales and marketing which is abstract.  

The Applicant further argues “Hence, contrary to the Examiner's assertion, pending claim 1, as amended herein, does not recite an abstract idea of optimizing an advertising campaign. As noted herein, the claimed invention is a database driven inventory management system and method to dynamically update and optimize a generated procurement campaign to dynamically adjust to changes in the supply chain, i.e., unavailability of goods from previously available source of goods or availability of goods from previously unavailable source of goods.”
The Examiner respectfully disagrees.  The claims are directed to an inventory management system to update and optimize a procurement campaign by connecting requesting clients to available inventory which is abstract as it is drawn to commercial or legal interactions (including advertising, marketing or sales activities or behaviors; business relations).  Further, as explained above, the postgres servers in a master slave relationship is a known configuration.  As such, when viewing these additional elements in combination with the abstract idea amount to merely generally linking the abstract idea to a particular known technological environment.  As such, the additional of the configuration of the postgres servers does not result in a technical improvement to database driven inventory management. 

The Applicant further argues “Moreover, pending claims 17 and 19 require that the available units for purchase are one of the following: computers, retail spaces, sidewalk spaces for sidewalk vendor carts, new cars and used cars. Hence, the Examiner's assertion that the claim invention is directed to "marketing and advertising" (see Office Action, page 3, paragraph 8) is no longer viable.”
The Examiner respectfully disagrees.  Dependent claims limit the inventory to computers, retail spaces, sidewalk spaces for sidewalk vendor carts, new cars and used cars.  As such, this argument does not apply to the independent claims.  Further, even if claims 17 and 19 are not directed to advertising, they are still directed to sale activities and interactions which are abstract.

The Applicant further argues “In summary, claimed invention is directed to providing a technical solution in field of proactive procurement and inventory management. More specifically, pending claim 1 directed to proactively solving the problem of modifying generated procurement campaign in response to changes in the marketplace where the generated procurement campaign will be rendered moot because existing supplies of goods maybe no longer available… the claimed invention is directed to improvement in the field of procurement and inventory management using a computer-related technology to proactively monitor availability of desired goods and to dynamically update and optimize the generated procurement campaign based on currently availability of the desired goods.”
 The Examiner respectfully disagrees.  Updating inventory in the manner claimed is not a technical improvement.  Claim 1 merely requires monitoring availability of previously unavailable units, and updating the inventory of available units for purchase in the database; updating the selectable pool of available units from the updated inventory of available units that are within the predetermined range of the point of interest in the database; and dynamically updating and optimizing the procurement campaign with a previously unselected unit from  the updated selectable pool of available units satisfying the purchase requirement and based on the data retrieved from the database for each unit in the updated selectable pool of available units.  Nothing in the above claim limitations represents a technical improvement to the field of procurement and inventory management.  The limitation above remain directed to abstract sales activities.  Further, saving and updating data in a database in the generic manner claimed is insignificant extra solution activity.  As such, there is no technical improvement present in the independent claims.

The Applicant further argues “Applicant respectfully submits that the Federal Circuit in McRo held that an improvement in computer-related technology is not limited to improvements in the operation of computer but also to improvements in the existing computer/technological process.”
The examiner respectfully disagrees.  On page 23 of McRo the court states  “We therefore look to whether the claims in these patents focus on a specific means or method that improves the relevant technology or are instead directed to a result or effect that itself is the abstract idea and merely invoke generic processes and machinery. Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1336 (Fed. Cir. 2016) (“Enfish”); see also Rapid Litig. Mgmt. Ltd. v. CellzDirect, Inc., No. 2015-1570, 2016 WL 3606624, at *4(Fed. Cir. July 5, 2016).”
The examiner asserts that in the instant case that claims do not focus on a specific means or method that improves the relevant technology.  The examiner asserts that dynamically optimizing a procurement campaign by monitoring and updating available inventory in the manner claims is not a technology or technical field, but rather a business practice.  As such, there is no improvement to the relevant technology.

Regarding the 103 rejections, the Applicant argues “contrary to the Examiner's assertion, Murray is not remotely suggestive monitoring availability of previously unavailable units. Murray merely describes that the availability information is displayed in a popup window and what information is displayed as the availability information.” 
The Examiner respectfully disagrees.  Murray column 5, lines 45-67 teaches the media proposal tool allows an account executive to create an electronic media advertising proposal that reflects up-to-the-minute inventories and demand and reservation-reflective pricing.  The Examiner considers reflecting up-to the minute inventory to be monitoring availability of previously unavailable units, and updating the inventory of available units for purchase.

The Applicant further argues “the Examiner admits that Murray does not teach or suggest “track real-time changes to the inventory quality coefficient and store updated inventory quality coefficient for each unit in the updated inventory of available units for purchase in the database” and turns to Sweeny. But Sweeny merely describes adjusting the price associated with the ad inventory depending on its relative value (paragraph [0053]) and rating the content based on application ratings obtained from one or more app stores.”
The Examiner respectfully disagrees.  Sweeney para. 131 teaches as discussed previously, another aspect of the present invention is a publisher rating that would incorporate such factors as demographics, channel, and quality of ad spaces. Various rating mechanisms are possible and may be incorporated in to the rating system (14). In another aspect of the invention, one or more rating mechanisms may be used to bias the reverse auction process in favour of publishers whose quality and suitability to the campaign are higher than those of their competitors by, e.g., discounting the initial bid price for a publisher based on its rating.  Para. 166-168 teaches other "live" or near live variables are possible. An additional example of a dynamic variable that may be collected by the platform and applied by the rating system (14) may be linking to ad platforms in order to obtain live inventory data for use by the rating system (14). One implication of the use of application store data is that this allows the integration of consumer feedback into the assessment of content quality. Other dynamic information may be acquired and used for rating such as for example user feedback regarding other content such as online post, articles, e-books, or other content. Other dynamic information may include user engagement levels. All of this information may be imported to the platform, and optionally processed or filtered to improve relevance for differentiating between publishers and their media properties for the purposes of the RA system (16). The examiner considers a quality rating or score to be a quality coefficient.  Further; para. 210 teaches by way of example, FIG. 4 shows a generic computer device 100 that may include a central processing unit ("CPU") 102 connected to a storage unit 104 and to a random access memory 106. The CPU 102 may process an operating system 101, application program 103, and data 123. The operating system 101, application program 103, and data 123 may be stored in storage unit 104 and loaded into memory 106, as may be required.  The Examiner considers the ratings to be inventory quality coefficient.  As such, Sweeny teaches tracking real-time changes to the inventory quality coefficient and store updated inventory quality coefficient for each unit in the updated inventory of available units for purchase in the database.

The Applicant further argues “As required in claim 2, the inventory quality coefficient is a weighted arithmetic mean of a set of quality coefficients derived from metadata or metrics of said each unit.  The Examiner admits that the combination of Murray, Appleman and Sweeny fails to teach the claimed inventory quality coefficient and turns to Kosai.  In paragraph [0048], Kosai merely describes the generating an "ad score" representing a quality value for each ad. But, Kosai does not teach or suggest tracking real-time changes to the ad score.”
The Examiner respectfully disagrees.   Sweeny has already been relied upon to teach the tracking real time changes to an inventory quality coefficient, but fails to teach it is calculated using an arithmetic mean.  Kosai para. 48 teaches creates an "ad score" which represents a quality value for the ad.  Although introduced in the singular, in should be appreciated that the “ad score” may in fact be a plurality of individual scores, a cumulative score of each of one or more of the aforementioned evaluations, a weighted average of one or more such evaluations, any combination of these, or some other value or values based on one or more of the qualitative evaluations described above.  Paras. 41-47 teach the ad score is calculated using several metrics.  Under the BRI a weighted average can be considered an arithmetic mean.  The combination of Sweeny and Kosai teach the inventory quality coefficient is a weighted arithmetic mean of a set of quality coefficients derived from metadata or metrics of said each unit.

The Applicant further argues “since Murray fails to teach or suggest monitoring availability of previously unavailable units and updating the inventory of available units for purchase in the database, Murray cannot possibly teach updating the selecting pool of available units from the updated inventory of available units.”
The Examiner respectfully disagrees.  Murray column 5, lines 45-67 teaches the media proposal tool allows an account executive to create an electronic media advertising proposal that reflects up-to-the-minute inventories and demand and reservation-reflective pricing.  The Examiner considers reflecting up-to the minute inventory to be monitoring availability of previously unavailable units, and updating the inventory of available units for purchase.  Further, Murray column 58 line 20-column 59 line 15 teach media proposal system 10 utilizes a feedback loop that provides information, based on previously booked campaign orders, from traffic and billing system 5 to build and revise/adjust advertising campaign proposals/orders. This feedback information includes an analysis of customer goals and a campaign's achievement of those goals, a campaign's fulfillment of buying parameters, and other relevant information. Using this information, media proposal system 10 may build "better" campaign proposals or revise active orders to perform better.  In the embodiment of method 230 shown, media proposal system 10 utilizes two distinct feedback functions: (1) When an order is injected into traffic and billing system 5, a business rules engine integrated with a scheduling engine in traffic and billing system 5 looks to see if certain criteria are met. If any criteria are met, business rules associated with the criteria are applied to the injected order. For example, if an advertising customer has met or exceeded certain spending levels or budgets for the prior two quarters, the customer is immediately bonused spots/placements (given additional free spots/placements in which their advertisements may be aired, displayed, etc.) IF there are spots/placements available for the customer's particularly category of business and other rules (such as separation from competitors) are validated. (2) When a proposal is injected as an order and scheduled, media proposal system 10 receives ongoing feedback from traffic and billing system 5 and determines if the proposal (now an order) can be improved. Media proposal system 10, e.g., a scenario engine in media proposal system 10, may receive suggested additional spots or different spots/placements that may be added to the order for a discount (e.g., because the spots/placements are set to spoil/expire) or at a better price than original ordered spots. Media Proposal system 10 may process the suggested spots/placements and revise/adjust the original or current proposal/order to reflect them. This feedback and adjustment may occur while an order is being fulfilled, allow a dynamic revision of the order during an ongoing, ordered advertising campaign. Consequently, this feedback loop continues while an order is being fulfilled.)

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

When considering subject matter eligibility under 35 U.S.C. 101, in step 1 it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, in step 2A prong 1 it must then be determined whether the claim recites a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea).  If the claim recites a judicial exception, under step 2A prong 2 it must additionally be determined whether the recites additional elements that integrate the judicial exception into a practical application.  If a claim does not integrate the Abstract idea into a practical application, under step 2B it must then be determined if the claim provides an inventive concept. 
In the Instant case Claims 1-15 are directed toward a system for optimizing a procurement campaign.  Claims 16-20 are directed toward a method for optimizing a procurement campaign.  As such, each of the claims is directed to one of the four statutory categories of invention.  
The 2019 Preliminary Examination Guidance (2019 PEG), explains that in step 2A prong 1 examiners are to evaluate claims to determine if they recite an abstract idea.  The guidance explains that claims that recite mathematical concepts, mental processes, and methods of organizing human activity recite abstract ideas.  As per step 2A prong 1 of the eligibility analysis, claim 1 recites the abstract idea of updating and optimizing a procurement campaign by connecting requesting clients to available inventory which is abstract as it is drawn to commercial or legal interactions (including advertising, marketing or sales activities or behaviors; business relations).  The elements of Claim 1 that represent the Abstract idea include:

An inventory management system to generate, monitor and dynamically update and optimize a procurement campaign, comprising: 
aggregating an inventory of available units for purchase from a plurality of owners; 
a plurality clients; 
processing requests received from the client, each request comprising a purchase requirement of a client received from an associated client and comprises: 
transmit an interactive map to the associated client and receive a point of interest designated by the client on the interactive map from the associated client; 
determine a selectable pool of available units from the inventory of available units that are within a predetermined range of the point of interest; 
generate the procurement campaign comprising one or more units selected from the selectable pool of available units based on the purchase requirement, and data retrieved for each unit in the selectable pool of available units, the data comprising a target audience, a target rating point goal, a price, and an inventory quality coefficient of said each unit; 
monitor availability of previously unavailable units, and update the inventory of available units for purchase; 
track real-time changes to the inventory quality coefficient for said each unit in the updated inventory of available units for purchase to provide an updated inventory quality coefficient for said each unit in the updated inventory of available units for purchase; 
update the selectable pool of available units from the updated inventory of available units that are within the predetermined range of the point of interest; and
dynamically update and optimize the procurement campaign with a previously unselected unit from  the updated selectable pool of available units satisfying the purchase requirement and based on the data retrieved for each unit in the updated selectable pool of available units.

Under its broadest reasonable interpretation, these recitations are commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).  The limitations above are directed to connecting owners and clients to facilitate the purchase of available inventory units which is considered a business agreement.  Further, para. 5 of the specification discloses the inventory units can be digital or non-digital outdoor advertising unit.  As such, the under the broadest reasonable interpretation, the invention is also directed to marketing and advertising.
Under step 2A prong 2 the examiner must then determine if the recited abstract idea is integrated into a judicial exception.  The 2019 PEG states that additional elements that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
In the instant case, this judicial exception is not integrated into a practical application. In particular, the Claim 1 recites the following additional elements:
a database to store data used to perform the abstract idea; 
a plurality of processor-based client devices, 
a communications network; 
a processor-based server processes requests received from the client devices over said communications network;
a load balancer to decode the requests from said plurality of client devices, and transports responses to said each request to the associated client device; and 
a server processor, for said each request, configured to perform the recited abstract idea;
The additional elements of the database to store information is recited proudly and considered insignificant extra solution activity.  Storing data in a database does not imposes meaningful limit to the process or optimizing an advertising campaign (see MPEP 2106.05(g).  Further, the particular configuration of processor-based client devices; a communication network, and a processor-based server to process requests received from the client devices over said communications network and a load balancer amount to generally linking the use of the judicial exception to a particular technological environment or field of use (i.e. a networked system comprising remote clients and a load balancer).  See MPEP 2106.05(h) that provides examples of limitations that the courts have described as merely indicating a field of use or technological environment in which to apply a judicial exception including requiring that the abstract idea of creating a contractual relationship that guarantees performance of a transaction (a) be performed using a computer that receives and sends information over a network, or (b) be limited to guaranteeing online transactions, because these limitations simply attempted to limit the use of the abstract idea to computer environments, buySAFE Inc. v. Google, Inc., 765 F.3d 1350, 1354, 112 USPQ2d 1093, 1095-96 (Fed. Cir. 2014).   Further, the server processor is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, the combination of additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  
In step 2B, the examiner must determine whether the claim adds a specific limitation other than what is well-understood, routine, conventional activity in the field - see MPEP 2106.05(d).  In the instant case, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the server processor to perform the recited steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Similarly, limitation that amount to generally linking the Abstract idea to a particular technological environment are not indicative of an inventive concept.  Further, MPEP 2106.05(d) states receiving or transmitting data over a network, is conventional when claimed generically (see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)).  Similarly, MPEP 2106.05(d) states that storing and retrieving information in memory is conventional when claimed generically (see Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).  As such the combination of the generic computer, database, and technological environment does not integrate the abstract idea into a practical application.
Further, Claims 2-15 further limit that Abstract idea by reciting limitations that further limit Abstract idea of advertising or recite additional elements that do not integrate the abstract idea into a practical application, or provide an inventive concept.  For example, claims 2-5, 13, 15 are directed toward advertising or marketing and are as such Abstract.  Claims 6—12, and 14 merely limit that abstract ide to a particular technological environment as the additional elements recited in these claims do not place any meaningful limits on prating the Abstract idea.  That is because the limitation of Claims 6-12 are directed to the particular technological environments that use postgres servers (in a master slave configuration) comprising a persistent storage device or a database; the responses are HTML templates; web servers are configured to generate Resque jobs; a Redis server that associates a key to each Resque job; Resque worker polls the Redis server to retrieve the key and performs a predefined job based on the retrieved key.  The additional elements merely limit the abstract idea of optimizing a procurement campaign to a particular known technological environment.
Accordingly, the Examiner concludes that there are no meaningful limitations in claims 1-15 that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.  
The analysis above applies to all statutory categories of invention.  As such, the presentment of claims 1-15 otherwise styled as a system or computer program product, for example, would be subject to the same analysis.  As such claim 16 is rejected for similar reasons as claim 1.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim 1, 3, 4, 13, 15, 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murray US 8,666,807 A1 in view of Appleman US 2014/0108091 A1 in view of Sweeny US 2015/0095166 A1 in view of Boudah US 2009/0030788 A1.

As per Claim 1 Murray teaches an inventory management system to generate, monitor and dynamically update and optimize a procurement campaign, comprising: 
a database aggregating an inventory of available units for purchase from a plurality of owners; (Murray column 5 lines 45-65 teach media proposal system 10 provides customer relationship management for an advertiser or agency account from the time the account executives receives a lead, and allows the account executive to create an e-proposal (media proposal) for a given media outlet (e.g., radio station, television station, internet website, internet radio, outdoor advertiser, newspaper, etc.) or multiple media outlets (e.g., multiple radio stations, television stations, internet website, internet radio station, internet television station, outdoor advertisers, newspapers, etc., and any combinations thereof) that reflects up-to-the-minute inventory of advertisements and demand-reflective pricing.  Further, column 7, lines 10-35 teach media proposal server 12 may further rely on one or more a database servers for data access logic in interacting with a sales information database (e.g., media traffic and billing DB server 16) and a media advertising proposal database (e.g., media proposal system DB server 14). The database servers and databases may be provided, for example, using Microsoft SQL Server 2008, wherein the database servers may execute queries, inserts, etc. with the databases using, for example, SQL query language. Media advertising proposal database 14 may store advertiser records, user records, media advertising proposals, reports, and other records accessed, used and created using media proposal system 10 as described herein. Additional database servers, e.g., corresponding various media management solutions described above, may be integrated with and connected to media proposal system 10 (e.g., via an ISL server) in order to provide functionality described herein (see, e.g., description of FIG. 16 below). Those having skill in the art will understand that a relational database management system offered by Oracle or IBM, or some other suitable system, may just as easily be used.  Further, column 4, lines 45-65 teach managing media advertising proposals from inception to completion. Media advertising proposals (also referred to herein as media proposals or simply proposals) are advertising placement schedules (which may be defined based on various goals, restrictions and criteria for scheduling the advertisement airing) and costs for placing advertising on various media outlets/sources (e.g., radio stations, television stations, internet sites, magazines, newspapers, and other periodicals, billboards, video billboards etc.).
a plurality of processor-based client devices, each client device is associated with a client; (see at least Murray Fig. 1 and column 7 lines 50-65 teach those of having skill in the art will also appreciate that an account executive may access and use media proposal tool 10 via handheld or mobile device, such as the PDA or cell phone. Indeed, with continuing reference to FIG. 1, media proposal system 10 is shown to include a media mobile extensions engine 20 and multiple mobile devices 22. Media mobile extensions engine 20 processes information, displays, user interfaces, etc., provided by media proposal system 10 (as described herein), for transmission to and display on the mobile devices 22. For example, engine 20 will process information and GUIs from media proposal system for transmission to and display on Smartphones such as the iPhone, so that mobile users can view and interact with that information. In this manner, mobile devices 22 may act as mobile workstations providing mobile access and use of media proposal system 10. Media mobile extensions engine 20 may include rules engine 24 which enables users to set up rules for delivering content alerts from media proposal system 10 to mobile devices 22.  Column 6, lines 45-56 teach an account executive at a client computer (e.g., work station 18) may access the media proposal tool hosted at an application server (e.g., media proposal server 12).) 
a communications network; (Murray column 8, lines 5-10 teach media proposal tool 10 may be implemented using Microsoft's One-Click technology and ASP.net technology and incorporate XML web services to enable applications to communicate and share data over the internet regardless of operating system or programming language. Those skilled in the art will also understand that media proposal system 10 may also be implemented using other similar technologies.)
a processor-based server processes requests received from the client devices over said communications network, each request comprising a purchase requirement of a client received from an associated client device and comprises: (Murray column 9, lines 20-35 teaches  with regards to media proposal system 10, the workflow is the pattern of activities or processes performed by various users (e.g., account executives, sales managers, business managers and traffic managers) from the receipt of a request for advertising from a client, through the creation, acceptance (by the client) and approval (by managers) of a proposal, the injection of the proposal as an order in a traffic and billing system, the airing or placement of advertising in the order, the analysis of the advertising performance and the dynamic feedback and refining of the order described herein.  Further column 10, lines 1-30 teach Method 40 may start when a customer request for advertising time or placement is received, block 42. For example, a manufacturer may request that a radio station air a 30-second commercial for a new product. An account executive, or other user, may create a media proposal in response to the request. As described above, the media proposal will be a proposed campaign of advertising, with certain parameters (e.g., time slots for advertising, dates for airing, locations for the advertisement, etc.), goals and/or requirements. A campaign is typically for placing (e.g., airing, displaying, posting, publishing, etc.) a single advertisement on or in the media outlet. If the customer is a new customer, a new account may be created for that customer. If the customer has previously advertised with the radio station, the customer account and its records are accessed. In either case, a new entry for the media proposal is created and information from the customer records is entered into the media proposal, block 44. The account executive may create the new account or view the customer records via a media proposal GUI (see below). Advertising parameters for the media proposal are entered into and received by media proposal system 10, block 46. The account executive may enter the advertising parameters, such as the dates and times that the advertisement should run, how many times per day the advertisement should run, which stations and markets the advertisement should run in, and the like, through the media proposal GUI. )
decode the requests from said plurality of client devices, and transports responses to said each request to the associated client device; and  (column 37, lines 40-60 teach in an embodiment, an account executive may create and send proposals to prospective advertisers and agencies. In an embodiment, proposals window 110 may provide a toolbar to assist an account executive in navigating and executing the proposal process. To create a new proposal, an account executive or other user may click on a New icon that may be provided in the toolbar. Upon doing so, a proposal schedule pane may become visible.  Further column 10, line 30-column 11, line 25 teach an exemplary workflow routing would be: (i) account executive creates proposal; (ii) draft proposal is forwarded to customer for acceptance; (iii) steps (i) and (ii) repeated until proposal accepted; (iv) accepted proposal is forwarded to sales manager for approval; (v) sales manager-approved proposal is forwarded to business manager for approval; (vi) business manager-approved proposal is forwarded to traffic manager for approval and insertion; (vii) return proposal to account executive and repeat any of steps (iv)-(vi) (or (i)-(vi)), as applicable, until proposal approved or finally rejected; (viii) traffic manager inserts approved proposal into traffic and billing system as order. After the proposal is entered into the workflow, the account executive or other user may modify and update the proposal as negotiation continues with the customer. If the proposal does not turn into an order, the proposal may be stored for reporting purposes and added to the history of the customer, block 62. If the proposal turns into an order, the order may be submitted to or injected into a traffic and billing system, e.g., the VIERO.RTM. RMS traffic and billing engine, for execution and invoicing, block 64. )
a server processor, for said each request, configured to: (see Murray column lines 53-68 that teaches embodiments of the system include a server that hosts a media proposal tool for creating media advertising proposals that include schedules of advertising on one or more media outlets based on user inputs into a media proposal tool, a media proposal tool database server, one or more application servers, connected to the media proposal tool server, that include data and information utilized by the media proposal tool for creating media advertising proposals, including advertising scheduling availability data, and one or more workstations for displaying graphical user interfaces (GUIs) for viewing media advertising proposals and the information from the one or more database servers, and for entering user input that is used to create the media advertising proposals. The media proposal tool includes instructions stored in memory on the server for creating the media advertising proposal, storing the media advertising proposal in the media proposal tool database, accessing the one or more applications servers to integrate the data and information into the media advertising proposal, entering the media advertising proposal into a computerized workflow in the media proposal tool for review and approval, and if the media advertising proposal is approved, injecting the media advertising proposal as an order into a traffic and billing system in communication with the media proposal tool server.)
determine a selectable pool of available units from the inventory of available units (column 10, lines 30-60 teach the account executive or other users may request a credit analysis from a credit reporting engine, block 50, request and evaluate the availability of the date and time slots requested by the customer using a traffic and billing system (e.g., VIERO.RTM. RMS), block 52, determine the pricing for the advertisement run using a pricing or yield management engine (e.g., VIERO.RTM. BESTRATE Yield Management Solution), block 54, and evaluate the demographics and medium of transmission using an audience delivery engine (e.g., block 56. The traffic and billing system may determine and display available time slots through a media proposal GUI. Embodiments of the traffic and billing system that may be used here are described in the RMS application.)
generate the procurement campaign comprising one or more units selected from the selectable pool of available units based on the purchase requirement, and data retrieved from the database for each unit in the selectable pool of available units, the data comprising a target audience, a target rating point goal, a price, and; (column 4 lines 45-65 teach media advertising proposals (also referred to herein as media proposals or simply proposals) are advertising placement schedules (which may be defined based on various goals, restrictions and criteria for scheduling the advertisement airing) and costs for placing advertising on various media outlets/sources (e.g., radio stations, television stations, internet sites, magazines, newspapers, and other periodicals, billboards, video billboards etc.). Further, column 22, lines 19-31 teaches a Total Media Budget field may be provided to allow a user to input a dollar amount representing what the advertiser is spending annually across all advertising media. Column 38 lines 28-55 teaches a cost per point ("CPP") Goal field may be provided so that an account executive may estimate or provide the cost goal (e.g., in dollars) of achieving a number of impressions (e.g., listeners, click-throughs, viewers, views, readers, web page downloads, etc.) equivalent to one percent of the population in a given demographic group. A cost per thousand ("CPM") Goal field may be provided so that an account executive may estimate or provide the cost goal (e.g., in dollars) per thousand impressions. A weekly gross rating points ("GRPs") Goal field may also be provided so that an account executive may estimate or provide the sum goal (e.g., in positive integers) of all rating points achieved for a particular spot schedule.  Those having skill in the art will understand that GRPs may be calculated by multiplying the average number of persons listening during a 15-minute period by the number of spots in the advertiser's schedule (i.e., average quarter-hour ("AQH") times the number of spots in an advertising schedule). Those having skill in the art will also understand that additional goal fields that relate to a measure of an advertisement's reach and effectiveness, and other parameter fields for proposal, may be used.   Column 10, lines 1-30 teach teaches method 40 may start when a customer request for advertising time or placement is received, block 42. For example, a manufacturer may request that a radio station air a 30-second commercial for a new product. An account executive, or other user, may create a media proposal in response to the request. As described above, the media proposal will be a proposed campaign of advertising, with certain parameters (e.g., time slots for advertising, dates for airing, locations for the advertisement, etc.), goals and/or requirements.  
monitor availability of previously unavailable units, and update the inventory of available units for purchase in the database;   (Murray column 40 lines 1-10 teach in an embodiment, the exact number of available weeks, days and dayparts (or other portions of days) for the media outlet in the orderline may be shown. For other media outlets, such as periodicals, billboards, etc., the exact number and, e.g., size or other relevant information, of advertising spaces, weeks and days (or, e.g., issues) available may be displayed.  Column 10, lines 31-65 teach the traffic and billing system may determine and display available time slots through a media proposal GUI. Embodiments of the traffic and billing system that may be used here are described in the RMS application.  Further, column 34, lines 35-41 teach media proposal system 10 may access traffic and billing database 16 to edit customer record (not shown). In this manner, media proposal system 10 synchronizes with traffic and billing system.  Further, column 5, line s45-67 teaches the media proposal tool allows an account executive to create an electronic media advertising proposal that reflects up-to-the-minute inventories and demand and reservation-reflective pricing.  The Examiner considers reflecting up-to the minute inventory to be monitoring availability of previously unavailable units, and updating the inventory of available units for purchase )
dynamically update and optimize the procurement campaign for each unit in the updated inventory of available units for purchase.  (Murray column 4, lines 45-60 teach media advertising proposals (also referred to herein as media proposals or simply proposals) are advertising placement schedules (which may be defined based on various goals, restrictions and criteria for scheduling the advertisement airing) and costs for placing advertising on various media outlets/sources (e.g., radio stations, television stations, internet sites, magazines, newspapers, and other periodicals, billboards, video billboards etc.). Embodiments of the system and method enable, e.g., advertising professionals to create advertising proposals, including advertising campaign proposals, optimize proposals based on feedback and results, mine and incorporate business intelligence data to create better proposals, utilize feedback and other data for more efficient advertising placement, use input from multiple sources to create proposals, create proposals placing advertisements in multiple media types and outlets, extend the proposals to mobile devices and otherwise to enact real-time advertising placement transactions, uniquely and effectively display availability data across multiple media types and schedules, and otherwise more efficiently place advertising and utilize advertising capacity. Further, column 58, lines 20-35 teaches the media proposal system 10 utilizes a feedback loop that provides information, based on previously booked campaign orders, from traffic and billing system 5 to build and revise/adjust advertising campaign proposals/orders. This feedback information includes an analysis of customer goals and a campaign's achievement of those goals, a campaign's fulfillment of buying parameters, and other relevant information. Using this information, media proposal system 10 may build "better" campaign proposals or revise active orders to perform better.)
and dynamically update and optimize the procurement campaign with a previously unselected unit from the updated selectable pool of available units satisfying the purchase requirement and based on the data retrieved from the database for each unit in the updated selectable pool of available units (Murray column 58 line 20-column 59 line 15 teach with reference now to FIG. 21, shown is an embodiment of method 230 of generating and managing advertising campaign proposals using feedback from the traffic and billing system (e.g., VIERO.RTM. RMS). As shown, embodiment of method 230 shown includes steps performed by media proposal system 10 and traffic and billing system 5. In method 230, media proposal system 10 utilizes a feedback loop that provides information, based on previously booked campaign orders, from traffic and billing system 5 to build and revise/adjust advertising campaign proposals/orders. This feedback information includes an analysis of customer goals and a campaign's achievement of those goals, a campaign's fulfillment of buying parameters, and other relevant information. Using this information, media proposal system 10 may build "better" campaign proposals or revise active orders to perform better.  Embodiments of method 230 may utilize the Best Rate functionality described in the Best Rate applications. In addition to the demand input described therein, media proposal system 10 may input customer goals, predicted performance of an injected order, financial performance history of customers and the marketplace and predefined business rules, such as "bonusing." In the embodiment of method 230 shown, media proposal system 10 utilizes two distinct feedback functions: (1) When an order is injected into traffic and billing system 5, a business rules engine integrated with a scheduling engine in traffic and billing system 5 looks to see if certain criteria are met. If any criteria are met, business rules associated with the criteria are applied to the injected order. For example, if an advertising customer has met or exceeded certain spending levels or budgets for the prior two quarters, the customer is immediately bonused spots/placements (given additional free spots/placements in which their advertisements may be aired, displayed, etc.) IF there are spots/placements available for the customer's particularly category of business and other rules (such as separation from competitors) are validated. (2) When a proposal is injected as an order and scheduled, media proposal system 10 receives ongoing feedback from traffic and billing system 5 and determines if the proposal (now an order) can be improved. Media proposal system 10, e.g., a scenario engine in media proposal system 10, may receive suggested additional spots or different spots/placements that may be added to the order for a discount (e.g., because the spots/placements are set to spoil/expire) or at a better price than original ordered spots. Media Proposal system 10 may process the suggested spots/placements and revise/adjust the original or current proposal/order to reflect them. The revised proposal/order may be presented to the account executive for review and submission to the customer for approval. Likewise, the feedback may enable the media proposal system 10 to grade the order's performance and provide this grade to the account executive so that the account executive may manually adjust the proposal/order. This feedback and adjustment may occur while an order is being fulfilled, allow a dynamic revision of the order during an ongoing, ordered advertising campaign. Consequently, this feedback loop continues while an order is being fulfilled.)
Murray does not teach the use of a load balancer.  However, Appleman para. 53 teaches  Because it is desirable to be able to add and remove application servers from the server pool at any time for any reason, there is preferably no server affinity for a user and/or organization to a specific application server 400. In one embodiment, therefore, an interface system implementing a load balancing function (e.g., an F5 Big-IP load balancer) is communicably coupled between the application servers 400 and the user systems 312 to distribute requests to the application servers 400. In one embodiment, the load balancer uses a least connections algorithm to route user requests to the application servers 400. Other examples of load balancing algorithms, such as round robin and observed response time, also can be used.  Both Murray and Appleman are drawn to processing requests from client devices.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teaching of Murray to include the use of a load balancer to process requests to be able to add and remove servers as required as taught by Appleman thereby improving system performance (as suggested by Appleman para. 53)
Murray does not teach transmit an interactive map to the associated client device and receive a point of interest designated by the client on the interactive map from the associated client device; 
determine a selectable pool of available units from the inventory of available units that are within a predetermined range of the point of interest;  
update the selectable pool of available units from the updated inventory of available units that are within the predetermined range of the point of interest in the database; and However, Boudah para. 53 teaches advertisers may bid for services on an individual billboard, or on a series of billboards in one process according to the design of the service. There may be provision for selecting multiple sites according to groups or according to an individual selection process where the customer selects the locations from locations on a map or from a list of locations. A bid may be placed for all the locations selected at one time. If a time slice for a particular location or set of locations is unavailable due to previously commitments then the system may have the feature to suggest close or adjacent time slices to be included in the bid with the approval of the bidder. In this way a purchaser might get all the locations selected at the specified time, or with approval have slightly different time slices in some locations.  Both Murray and Boudah are directed to management of advertising inventory.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teaching of Murray to transmit an interactive map to the associated client device and receive a point of interest designated by the client on the interactive map from the associated client device;  determine a selectable pool of available units from the inventory of available units that are within a predetermined range of the point of interest; update the selectable pool of available units from the updated inventory of available units that are within the predetermined range of the point of interest in the database as taught by Boudah to make it easier for users to select the geographic locations at which they are looking for available inventory.
Murray does not teach an inventory quality coefficient of said each unit in the inventory of available units for purchase; track real-time changes to the inventory quality coefficient for said each unit in the updated inventory of available units for purchase to provide and store an updated inventory quality coefficient for said each unit in the updated inventory of available units for purchase in the database; However, Sweeny para. 45 teaches a "property" can be content in any medium on which ads can be presented. A property may include online content (e.g., a website, an online game, a social networking site), offline content (e.g., a newspaper, a magazine, a theatrical production, a concert, a sports event, etc.), and/or offline objects (e.g., a billboard, a stadium score board, and outfield wall, the side of truck trailer, etc.).  Further para. 53 teaches the platform is designed to accomplish this result in an efficient and scalable way that supports the real time or near real time operations involved in bidding for ad impressions through ad networks. Specifically, the system of the present invention may provide for a publisher to expose, in real-time, available inventory to advertisers and brands for direct or guaranteed delivery buys in bulk.  Para. 158 teaches one aspect of the invention is the configuration of the rating system (14) to incorporate one or more methodologies for rating content based on dynamic information relevant to quality of content, such as application ratings information.  Para. 166-168 teaches other "live" or near live variables are possible. An additional example of a dynamic variable that may be collected by the platform and applied by the rating system (14) may be linking to ad platforms in order to obtain live inventory data for use by the rating system (14). One implication of the use of application store data is that this allows the integration of consumer feedback into the assessment of content quality. Other dynamic information may be acquired and used for rating such as for example user feedback regarding other content such as online post, articles, e-books, or other content. Other dynamic information may include user engagement levels. All of this information may be imported to the platform, and optionally processed or filtered to improve relevance for differentiating between publishers and their media properties for the purposes of the RA system (16). The examiner considers a quality rating or score to be a quality coefficient.  Further; para. 210 teaches by way of example, FIG. 4 shows a generic computer device 100 that may include a central processing unit ("CPU") 102 connected to a storage unit 104 and to a random access memory 106. The CPU 102 may process an operating system 101, application program 103, and data 123. The operating system 101, application program 103, and data 123 may be stored in storage unit 104 and loaded into memory 106, as may be required.  Both Murray and Sweeny are drawn to real-time advertisement optimization.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the Applicants invention to modify the teachings of Murray to include an inventory quality coefficient of each unit in the inventory of available units for purchase; track real-time changes to the inventory quality coefficient for said each unit in the updated inventory of available units for purchase to provide an updated inventory quality coefficient for said each unit in the updated inventory of available units for purchase; and dynamically update and optimize the procurement campaign based on the updated inventory quality coefficient of said each unit  as taught by Sweeny account for quality when determining inventory matches thereby improving customer satisfaction  (as suggested by para. 189).

As per Claim 3 Murray teaches the system of claim 1, system of claim 1, wherein the media format of said each unit is a digital or non-digital unit; and wherein the server processor is configured to dynamically update and optimize an active procurement campaign for an inventory of digital units.  (Murray column 4, lines 45-60 teaches media advertising proposals (also referred to herein as media proposals or simply proposals) are advertising placement schedules (which may be defined based on various goals, restrictions and criteria for scheduling the advertisement airing) and costs for placing advertising on various media outlets/sources (e.g., radio stations, television stations, internet sites, magazines, newspapers, and other periodicals, billboards, video billboards etc.). Embodiments of the system and method enable, e.g., advertising professionals to create advertising proposals, including advertising campaign proposals, optimize proposals based on feedback and results, mine and incorporate business intelligence data to create better proposals, utilize feedback and other data for more efficient advertising placement, use input from multiple sources to create proposals, create proposals placing advertisements in multiple media types and outlets, extend the proposals to mobile devices and otherwise to enact real-time advertising placement transactions, uniquely and effectively display availability data across multiple media types and schedules, and otherwise more efficiently place advertising and utilize advertising capacity.  Further column 58, lines 20-35 teaches with reference now to FIG. 21, shown is an embodiment of method 230 of generating and managing advertising campaign proposals using feedback from the traffic and billing system (e.g., VIERO.RTM. RMS). As shown, embodiment of method 230 shown includes steps performed by media proposal system 10 and traffic and billing system 5. In method 230, media proposal system 10 utilizes a feedback loop that provides information, based on previously booked campaign orders, from traffic and billing system 5 to build and revise/adjust advertising campaign proposals/orders. This feedback information includes an analysis of customer goals and a campaign's achievement of those goals, a campaign's fulfillment of buying parameters, and other relevant information. Using this information, media proposal system 10 may build "better" campaign proposals or revise active orders to perform better.)

As per Claim 4 Murray teaches the system of claim 1, wherein the format of said each unit is a digital or non-digital unit; and wherein the server processor is configured to dynamically update and optimize prior to an activation of the procurement campaign for an inventory of non-digital units.  (Murray column 4, lines 45-60 teaches media advertising proposals (also referred to herein as media proposals or simply proposals) are advertising placement schedules (which may be defined based on various goals, restrictions and criteria for scheduling the advertisement airing) and costs for placing advertising on various media outlets/sources (e.g., radio stations, television stations, internet sites, magazines, newspapers, and other periodicals, billboards, video billboards etc.). Embodiments of the system and method enable, e.g., advertising professionals to create advertising proposals, including advertising campaign proposals, optimize proposals based on feedback and results, mine and incorporate business intelligence data to create better proposals, utilize feedback and other data for more efficient advertising placement, use input from multiple sources to create proposals, create proposals placing advertisements in multiple media types and outlets, extend the proposals to mobile devices and otherwise to enact real-time advertising placement transactions, uniquely and effectively display availability data across multiple media types and schedules, and otherwise more efficiently place advertising and utilize advertising capacity. Further column 58, lines 20-35 teaches with reference now to FIG. 21, shown is an embodiment of method 230 of generating and managing advertising campaign proposals using feedback from the traffic and billing system (e.g., VIERO.RTM. RMS). As shown, embodiment of method 230 shown includes steps performed by media proposal system 10 and traffic and billing system 5. In method 230, media proposal system 10 utilizes a feedback loop that provides information, based on previously booked campaign orders, from traffic and billing system 5 to build and revise/adjust advertising campaign proposals/orders. This feedback information includes an analysis of customer goals and a campaign's achievement of those goals, a campaign's fulfillment of buying parameters, and other relevant information. Using this information, media proposal system 10 may build "better" campaign proposals or revise active orders to perform better.)

As per Claim 13 Murray teaches the system of claim 1, wherein the processor-based server further comprises at least one or more of the following proposal engines: 
a criteria definer to define one or more criteria for selecting one or more units; (Murray column 10, lines 5-30 disclose a method 40 may start when a customer request for advertising time or placement is received, block 42. For example, a manufacturer may request that a radio station air a 30-second commercial for a new product. An account executive, or other user, may create a media proposal in response to the request. As described above, the media proposal will be a proposed campaign of advertising, with certain parameters (e.g., time slots for advertising, dates for airing, locations for the advertisement, etc.), goals and/or requirements. A campaign is typically for placing (e.g., airing, displaying, posting, publishing, etc.) a single advertisement on or in the media outlet. If the customer is a new customer, a new account may be created for that customer. If the customer has previously advertised with the radio station, the customer account and its records are accessed. In either case, a new entry for the media proposal is created and information from the customer records is entered into the media proposal, block 44. The account executive may create the new account or view the customer records via a media proposal GUI (see below). Advertising parameters for the media proposal are entered into and received by media proposal system 10, block 46. The account executive may enter the advertising parameters, such as the dates and times that the advertisement should run, how many times per day the advertisement should run, which stations and markets the advertisement should run in, and the like, through the media proposal GUI.  Further, Murray column 6 lines 40-70 teach media proposal system 10 provides customer relationship management for an advertiser or agency account from the time the account executives receives a lead, and allows the account executive to create an e-proposal (media proposal) for a given media outlet (e.g., radio station, television station, internet website, internet radio, outdoor advertiser, newspaper, etc.) or multiple media outlets (e.g., multiple radio stations, television stations, internet website, internet radio station, internet television station, outdoor advertisers, newspapers, etc., and any combinations thereof) that reflects up-to-the-minute inventory of advertisements and demand-reflective pricing.
an information gatherer to define information related to the client and the procurement campaign; (see at least Fig. 5)
a unit selector to select one or more units from the selectable pool of available units; (Murray column 39, lines 35-50 teach with continuing reference to FIG. 13C, in an embodiment, a Duplicate button may be provided in the proposal schedule window 117 so that an account executive may specify how many copies of the selected flight line the user wants to make. A Delete button may be provided so that an account executive may delete a selected line, and a Refresh Rates button may be provided so that an account executive may refresh the proposal rates for the current demand rates as provided by the yield management system.  Column 44, lines35-50 teach with continuing reference to FIG. 14A, those having skill in the art will recognize that "best rate" may refer to the highest rate for which an advertisement may be sold under the proposal. The Best Rate field in the additional information pane 130 may provide the dollar amount of the preferred rate, the Best Rate Met field may indicate whether the best rate has been met for the proposal, the Traffic Avails field may indicate current available inventory (i.e., total inventory minus scheduled inventory, where total inventory indicates total number of spots or advertising placements available prior to scheduling and scheduled inventory equals number of spots or advertising placements filled by ordered and booked advertising), the Traffic Sold % field may indicate the percentage of spots sold (i.e., calculated as scheduled inventory divided by total inventory (or scheduled inventor/scheduled inventory plus current available inventory) times 100), the Actual AUR (i.e., average unit rate) field may indicate average unit rate (i.e., revenue sold divided by spots sold), and the Actual AMR (i.e., average minute rate) field may indicate average minutes rate (i.e., revenues divided by minutes sold).)
a proposal viewer to access the proposals by the client devices; (See Murray Fig. 13E)
[EXAMINER NOTE:  The claims requires one or more of the recited engines.  As such, the remaining engines have not been examined]
a POI definer to define one or more places of interest or reference locations; a mapper to map said one or more units to an interactive map; a proposal assembler to assemble said information related to the a\\client, the procurement campaign, the interactive map, said one or more unit into a proposal; and a notification engine to provide notifications to the client and the multimedia owners via their respective client devices.  
As per Claim 15 Murray does not teach the system of claim 1, wherein the server processor is configured to track real-time changes to the inventory quality coefficient for each unit selected for the procurement campaign. However, Sweeny para. 45 teaches a "property" can be content in any medium on which ads can be presented. A property may include online content (e.g., a website, an online game, a social networking site), offline content (e.g., a newspaper, a magazine, a theatrical production, a concert, a sports event, etc.), and/or offline objects (e.g., a billboard, a stadium score board, and outfield wall, the side of truck trailer, etc.).  Further para. 53 teaches the platform is designed to accomplish this result in an efficient and scalable way that supports the real time or near real time operations involved in bidding for ad impressions through ad networks. Specifically, the system of the present invention may provide for a publisher to expose, in real-time, available inventory to advertisers and brands for direct or guaranteed delivery buys in bulk.  Para. 158 teaches One aspect of the invention is the configuration of the rating system (14) to incorporate one or more methodologies for rating content based on dynamic information relevant to quality of content, such as application ratings information.  Para. 166-168 teaches other "live" or near live variables are possible. An additional example of a dynamic variable that may be collected by the platform and applied by the rating system (14) may be linking to ad platforms in order to obtain live inventory data for use by the rating system (14). One implication of the use of application store data is that this allows the integration of consumer feedback into the assessment of content quality. Other dynamic information may be acquired and used for rating such as for example user feedback regarding other content such as online post, articles, e-books, or other content. Other dynamic information may include user engagement levels. All of this information may be imported to the platform, and optionally processed or filtered to improve relevance for differentiating between publishers and their media properties for the purposes of the RA system (16). The examiner considers a quality rating or score to be a quality coefficient.  Both Murray and Sweeny are drawn to real-time advertisement optimization.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the Applicants invention to modify the teachings of Murray to include wherein the server processor is configured to track real-time changes to the inventory quality coefficient for each unit selected for the procurement campaign as taught by Sweeny account for quality when determining inventory matches thereby improving customer satisfaction  (as suggested by para. 189).

Claim 16 recites similar limitation to those recited in claim 1 and is rejected for similar reasons.  

Claim 2 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murray US 8,666,807 A1 in view of Appleman US 2014/0108091 A1 in view of Sweeny US 2015/0095166 A1 in view of Boudah US 2009/0030788 A1 as applied to claim 1 and in further view of Kosai US 2017/0243243 A1.

As per Claim 2 Murray in view of Sweeny does not teach wherein the server processor determines the inventory quality coefficient of said each unit from a weighted arithmetic mean of a set of quality coefficient derived from metadata or metrics of said each unit.  However, Kosai para. 48 teaches creates an " ad score" which represents a quality value for the ad. Although introduced in the singular, in should be appreciated that the "ad score" may in fact be a plurality of individual scores, a cumulative score of each of one or more of the aforementioned evaluations, a weighted average of one or more such evaluations, any combination of these, or some other value or values based on one or more of the qualitative evaluations described above. The preferred embodiment produces an overall quality score based on one or more of those evaluations, using one or more methods, including but not limited to a rules-based engine, a statistical method, a predictive model, or any combination of these. For simplicity of discussion, the term "ad score" will be treated as a singular score although it should be appreciated that in practice such "ad score" may, and likely will, be composed of multiple constituent values.  Both Murray in view of Sweeny and Kosai are drawn to advertising.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teaching of Murray in view of Sweeny to include wherein the server processor determines the inventory quality coefficient of said each unit from a weighted arithmetic mean of a set of quality coefficient derived from metadata or metrics of said each unit as taught by Kosai to effectively monitory advertising units to better ensure ad quality (as suggested by para. 4).

Claim 5, 7, 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murray US 8,666,807 A1 in view of Appleman US 2014/0108091 A1 in view of Sweeny US 2015/0095166 A1 in view of Boudah US 2009/0030788 A1 as applied to Claim 1 and in further view of Bott US 2013/0110637 A1.

As per Claim 5 Murray teaches the system of claim 1, wherein the processor-based server further comprises: a plurality of web servers to process the requests, extract data from the requests and generate a response to each request; and; (Murray column 1, lines 30-50 teach Embodiments of the method include receiving a customer request for placement of advertising in one or more media outlets, creating a media advertising proposal, that includes schedule of advertising for the requested placement, based on user inputs into a media proposal tool, storing the media advertising proposal in a database connected to the media proposal tool, accessing one or more external applications to integrate information and data into the media advertising proposal, assigning a grade to the media advertising proposal, entering the media advertising proposal into a computerized workflow in the media proposal tool for review and approval, and if the media advertising proposal is approved, injecting the media advertising proposal as an order into a traffic and billing system.  Further, Fig. 13c teaches inputting a request for a media proposal.  Further column 1, lines 55-70 teach embodiments of the system include a server that hosts a media proposal tool for creating media advertising proposals that include schedules of advertising on one or more media outlets based on user inputs into a media proposal tool, a media proposal tool database server, one or more application servers, connected to the media proposal tool server, that include data and information utilized by the media proposal tool for creating media advertising proposals, including advertising scheduling availability data, and one or more workstations for displaying graphical user interfaces (GUIs) for viewing media advertising proposals and the information from the one or more database servers, and for entering user input that is used to create the media advertising proposals. The media proposal tool includes instructions stored in memory on the server for creating the media advertising proposal, storing the media advertising proposal in the media proposal tool database, accessing the one or more applications servers to integrate the data and information into the media advertising proposal, entering the media advertising proposal into a computerized workflow in the media proposal tool for review and approval, and if the media advertising proposal is approved, injecting the media advertising proposal as an order into a traffic and billing system in communication with the media proposal tool server.)
 at least one server stores extracted data received from said plurality of web servers and provides stored data to said plurality of web servers;  (see at least column 36, lines 40-55 that teach with reference now to FIGS. 13A-D, shown are embodiments and panes of proposals window 110 (e.g., media proposal GUI 70 with proposal functionality selected--see FIG. 4A) through which a user may create, edit and view proposals and proposals' status. An account executive may select the Proposals item from the main menu 72 (e.g., toolbar on media proposal GUI 70), and be provided with an interface for proposals, such as seen in FIGS. 13A-C. As with other data and records used and described herein, the proposals and the data entered the proposals as described herein may be stored in and retrieved from media advertising database 14.   Further column 1, lines 55-70 teach embodiments of the system include a server that hosts a media proposal tool for creating media advertising proposals that include schedules of advertising on one or more media outlets based on user inputs into a media proposal tool, a media proposal tool database server, one or more application servers, connected to the media proposal tool server, that include data and information utilized by the media proposal tool for creating media advertising proposals, including advertising scheduling availability data, and one or more workstations for displaying graphical user interfaces (GUIs) for viewing media advertising proposals and the information from the one or more database servers, and for entering user input that is used to create the media advertising proposals. The media proposal tool includes instructions stored in memory on the server for creating the media advertising proposal, storing the media advertising proposal in the media proposal tool database, accessing the one or more applications servers to integrate the data and information into the media advertising proposal, entering the media advertising proposal into a computerized workflow in the media proposal tool for review and approval, and if the media advertising proposal is approved, injecting the media advertising proposal as an order into a traffic and billing system in communication with the media proposal tool server.)
Murray does not explicitly disclose the use of a postgres server However, Bott para. 352 teaches the repositories may be managed by a database management system (DBMS), for example, which may be but is not limited to Oracle, DB2, Microsoft Access, Microsoft SQL Server, PostgreSQL, MySQL, FileMaker, etc.  This known technique is applicable to the system of Murray as they are both directed to managing advertisements.  One of ordinary skill in the art before the effective filling date of the Applicant’s invention would have recognized that applying the known technique of Bott would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Bott to the teachings of Murray would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate the use of postgres servers into similar systems.  Further, incorporating the use of postgres servers taught by Bott to the system taught by Murray would result in an improved system that provides a reliable and well-established data management tool.
As per Claim 7 Murray does not teach the system of claim 5, wherein the postgres server comprises a persistent storage device or a database.  However, Bott para. 346 teaches the repositories 312, 314, and/or 316 can additionally store software, descriptive data, images, system information, drivers, and/or any other data item utilized by other components of the host server 300 and/or any other servers for operation. The repositories may be managed by a database management system (DBMS), for example, which may be but is not limited to Oracle, DB2, Microsoft Access, Microsoft SQL Server, PostgreSQL, MySQL, FileMaker, etc. This known technique is applicable to the system of Murray as they are both directed to managing advertisements.  One of ordinary skill in the art at the time of the Applicant’s invention would have recognized that applying the known technique of Bott would have yielded predictable results and resulted in an improved system.   It  would have been recognized that applying the technique of Bott to the teachings of Murray would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate the use of postgres servers that comprise a database into similar systems.  Further, incorporating the use of postgres servers taught by Bott to the system taught by Murray would result in an improved system that provides a reliable and well-established data management tool.

As per Claim 14 Murray does not teach the system of claim 1, wherein the requests are HTTP requests and are transported over the communications network using a TCP protocol.  However, Bott para. 118 teaches the Internet can provide file transfer, remote log in, email, news, RSS, cloud-based services, instant messaging, visual voicemail, push mail, VoIP, and other services through any known or convenient protocol, such as, but is not limited to the TCP/IP protocol. This known technique is applicable to the system of Murray as they are both directed to managing advertisements.  One of ordinary skill in the art at the time of the Applicant’s invention would have recognized that applying the known technique of Bott would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Bott to the teachings of Murray would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate the TCP communication protocol into similar systems.  Further, incorporating the TCP communication protocol taught by Bott to the system taught by Murray would result in an improved system that provides an efficient, flexible, and widely used means to communicate in a distributed environment.

Claim 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murray US 8,666,807 A1 in view of Appleman US 2014/0108091 A1 in view of Sweeny US 2015/0095166 A1  in view of Boudah US 2009/0030788 A1as applied to Claim 1 and in further view of High Availability Database Solutions for PostgreSQL & Postgres Plus (hereinafter Enterprise DB).

As per Claim 6 Murray does not teach the system of claim 1 further comprising two postgres servers in a master and slave configuration to provide redundancy and to synchronously to monitor the availability of previously unavailable units and track real-time changes to the inventory quality coefficient for said each unit in the updated inventory of available units for purchase. However,  EnterpriseDB page 2 teaches this paper discusses the failover and redundancy capabilities of specific HA products that can be used in conjunction with PostgreSQL, Postgres Plus, and the Oracle compatible database Postgres Plus Advanced Server. HA options for Postgres Plus provide enterprises with a range of optimized technology choices, for their IT infrastructures, including the replication of query intensive data from Oracle to Postgres Plus.  Page 8 teaches database replication is a strategy that maintains real time or near real time up to date copies of production data on different hosts, possibly in different physical locations. Database replication is a critical component of HA architectures because it can provide the data redundancy necessary for failover clusters, disaster recovery, as well as optimized OLTP and reporting performance.  This known technique is applicable to the system of Murray as they are both reasonably pertinent to the problem faced by the inventor.  One of ordinary skill in the art before the effective filling date of the Applicant’s invention would have recognized that applying the known technique of Enterprise DB would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Enterprise DB to the teachings of Murray would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate the use of postgres servers into similar systems.  Further, incorporating the use of postgres servers taught by Enterprise DB to the system taught by Murray would result in an improved system that provides a reliable and well-established data management tool that provides for fast failover and high availability of an application.

Claim 8 s/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murray US 8,666,807 A1 in view of Appleman US 2014/0108091 A1 in view of Sweeny US 2015/0095166 A1  in view of Boudah US 2009/0030788 A1 as applied to Claim 1 and in further view of Moukas US 2009/0089131 A1.

As per Claim 8 Murray teaches the system of claim 1, wherein the responses are  templates.  (see at least Murray Fig. 13A-D that teach templates)
Murray does not explicitly disclose the use of html template However, Moukas teaches html templates at para. 145. This known technique is applicable to the system of Murray as they are both directed to managing advertising campaigns.  One of ordinary skill in the art at the time of the Applicant’s invention would have recognized that applying the known technique of Moukas would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Moukas to the teachings of Murray would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate html templates into similar systems.  Further, incorporating the html templates taught by Moukas to the system taught by Murray would result in an improved system that provides a flexible, widely used means to render information in a distributed environment.

Claim 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murray US 8,666,807 A1 in view of Appleman US 2014/0108091 A1 in view of Sweeny US 2015/0095166 A1  in view of Boudah US 2009/0030788 A1 in view of Bott US 2013/0110637 A1 as applied to claim 5 and in further view of Moukas US 2009/0089131 A1.

As per Claim 9 Murray teaches the system of claim 5, wherein a request comprises a template populated with information by a client or an owner.  (see at least Murray Fig. 13A-D that teach templates populated with information from an advertiser)
Murray does not explicitly disclose the use of html template However, Moukas teaches html templates at para. 145. This known technique is applicable to the system of Murray as they are both directed to managing advertising campaigns.  One of ordinary skill in the art at the time of the Applicant’s invention would have recognized that applying the known technique of Moukas would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Moukas to the teachings of Murray would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate html templates into similar systems.  Further, incorporating the html templates taught by Moukas to the system taught by Murray would result in an improved system that provides a flexible, widely used means to render information in a distributed environment.

Claim 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murray US 8,666,807 A1 in view of Appleman US 2014/0108091 A1 in view of Sweeny US 2015/0095166 A1 in view of Boudah US 2009/0030788 A1 as applied to claim 1 and in further view of Teso US 2014/0136346 A1.

As per Claim 10 Murray does not explicitly disclose the system of claim 1, wherein said plurality of web servers are configured to generate Resque jobs.  However, Teso para. 42 teaches the system can also handle background tasks of varying length. An example is image processing. Once data are sent to an image processing worker, the data can be processed asynchronously from the rest of the application's work, and the system is not hostage to the amount of time it takes for the image processing to occur. The Resque library is used to as a conduit to the Redis queue to create background jobs, manage workers and place the jobs on queues. Various functions of or jobs performed by the APP server 306, the API server 304 and/or the web server 302 are described in detail in FIG. 4A.  However, Teso para. 42 teaches the system can also handle background tasks of varying length. An example is image processing. Once data are sent to an image processing worker, the data can be processed asynchronously from the rest of the application's work, and the system is not hostage to the amount of time it takes for the image processing to occur. The Resque library is used to as a conduit to the Redis queue to create background jobs, manage workers and place the jobs on queues. Various functions of or jobs performed by the APP server 306, the API server 304 and/or the web server 302 are described in detail in FIG. 4A.  Both Murray and Teso are drawn to processing jobs.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the Applicants’ invention to modify the teachings of Murray to include said plurality of web servers are configured to generate Resque jobs as taught by Teso to mitigate bottlenecks resulting in a more efficient system as suggested by Teso para. 41.

Claim 11, 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murray US 8,666,807 A1 in view of Appleman US 2014/0108091 A1 in view of Sweeny US  2015/0095166 A1 in view of Boudah US 2009/0030788 A1 in view of Teso US 2014/0136346 A1 as applied to Claim 10 and in further view  of “How Queuing With Resque Works“ (hereinafter: Girders).

As per Claim 11 Murray does not disclose the system of claim 10, further comprising a Redis server that associates a key to each Resque job.  However, Girders teaches Resque’s real power comes with the Redis “NoSQL” Key-Value store. While most other Key-Value stores use strings as keys and values, Redis can use hashes, lists, set, and sorted sets as values, and operate on them atomically. Resque leans on the Redis list datatype, with each queue name as a key, and a list as the value.  Jobs are en-queued (the Redis RPUSH command to push onto the right side of the list) on the list, and workers de-queue a job (LPOP to pop off the left side of the list) to process it. As these operations are atomic, queuers and workers do not have to worry about locking and synchronizing access. Data structures are not nested in Redis, and each element of the list (or set, hash, etc.) must be a string.  Redis is a very fast, in-memory dataset, and can persist to disk (configurable by time or number of operations), or save operations to a log file for recovery after a re-start, and supports master-slave replication.  Redis does not use SQL to inspect its data, instead having its own command set to read and process the keys. It provides a command-line interface, redis-cli, to interactively view and manipulate the dataset.  Both Murray and Girders are drawn to processing jobs.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the Applicants’ invention to modify the teachings of Murray to a Redis server that associates a key to each Resque job  as taught by Girders to use a fast, lightweight, and powerful message queuing system used to run Ruby jobs asynchronously (or in the background) from your on-line software for scalability and response (as suggested by the Girders Introduction).

As per Claim 12 Murray does not disclose the system of claim 11, wherein each Resque worker polls the Redis server to retrieve the key and performs a predefined job based on the retrieved key.  However, Girders teaches Resque’s real power comes with the Redis “NoSQL” Key-Value store. While most other Key-Value stores use strings as keys and values, Redis can use hashes, lists, set, and sorted sets as values, and operate on them atomically. Resque leans on the Redis list datatype, with each queue name as a key, and a list as the value.  Jobs are en-queued (the Redis RPUSH command to push onto the right side of the list) on the list, and workers de-queue a job (LPOP to pop off the left side of the list) to process it. As these operations are atomic, queuers and workers do not have to worry about locking and synchronizing access. Data structures are not nested in Redis, and each element of the list (or set, hash, etc.) must be a string.  Redis is a very fast, in-memory dataset, and can persist to disk (configurable by time or number of operations), or save operations to a log file for recovery after a re-start, and supports master-slave replication.  Redis does not use SQL to inspect its data, instead having its own command set to read and process the keys. It provides a command-line interface, redis-cli, to interactively view and manipulate the dataset.  Both Murray and Girders are drawn to processing jobs.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the Applicants’ invention to modify the teachings of Murray to include each Resque worker polls the Redis server to retrieve the key and performs a predefined job based on the retrieved key as taught by Girders to use a fast, lightweight, and powerful message queuing system used to run Ruby jobs asynchronously (or in the background) from your on-line software for scalability and response (as suggested by the Girders Introduction).

Claims 17-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murray US 8,666,807 A1 in view of Appleman US 2014/0108091 A1 in view of Sweeny US  2015/0095166 A1 in view of Boudah US 2009/0030788 A1 in view of Teso US 2014/0136346 A1 as applied to Claim 10 and in further view  of “How Queuing With Resque Works“ (hereinafter: Girders).

As per Claim 17 Murray does not disclose the method of claim 16, wherein available units for purchase are one of the following: computers, retail spaces, sidewalk spaces for sidewalk vendor carts, new cars and used cars.  However, Mohr Claim 1 teaches method for automated vehicle selection for a price quote, the method comprising: maintaining a database in memory, the database storing information concerning a plurality of available vehicles, the stored information including information regarding a plurality of features associated with each vehicle; receiving a price quote request concerning a requested vehicle, the price quote request indicating a specification regarding a feature of the requested vehicle; and executing instructions stored in memory, wherein execution of the instructions by a processor: retrieves a first set of search results from the database, the first set of search results including available vehicles matching the specification provided by the price quote request, determines that the first set of search results does not meet a predefined target, wherein the predefined target refers to a price range of the available vehicles, and wherein the price range may be divided to define a lower price range, a middle price range, and a high price range, identifies an alternative specification regarding the vehicle, retrieves a second set of search results from the database, the second set of search results including available vehicles matching the identified alternative specification; selects a plurality of vehicles in accordance with the predefined target, each vehicle being selected from the first set or the second set of search results, and generates a response including a price quote for each of the selected vehicles.  Both Murray and Girders are drawn to discovering available inventory.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the Applicants’ invention to modify the teachings of Murray to include wherein available units for purchase are one of the following: computers, retail spaces, sidewalk spaces for sidewalk vendor carts, new cars and used cars as taught by Mohr to provide users the ability to search for vehicle inventory with information that is timely, detailed, and accurate with respect to features, pricing, and availability. In addition, identifying alternatives and providing quotes for such alternatives provides the requesting party with choice and variety. Such price quoting also provides dealers with speed of response to the requesting party, more pricing flexibility, greater accuracy, and significant time savings (see Mohr column 3, lines 10-20).

As per Claim 18 Murray does not disclose the method of claim 16, wherein the server processor is configured update the inventory of available units for purchase in the database in response to an owner request to add a newly available unit for purchase from one of said plurality of owners, the owner request comprising information regarding the newly available unit for purchase.  However, Mohr column 5, line 50-column 6 line 20 teach the dealer 120 as part of requesting the issuance of a price quote to consumer 110 may select an existing vehicle configuration from the vehicle configurations database 210B or create a new vehicle configuration if needed. Alternatively, the request for issuing a price quote by dealer 120 may be based on a regional vehicle search using a tool such as a regional vehicle locator 310 provided by, for example, the original equipment manufacturer (OEM), prior to submitting the price quote request. Regional vehicle locator 310 operates in conjunction with inventory supply management (ISM) systems at one or more dealers 120 to provide dealer cost and inventory availability of a vehicle manufactured by the OEM. Multiple uses of the regional vehicle locator 130 provides frequent updates 311-314 concerning such dealer cost and inventory of one or more dealers 120 in a geographic region. As such, the information concerning inventory of vehicles available across dealerships within a particular region may be continuously provided to quoting engine 200. Upon locating a vehicle in the region, the dealer 120 may submit a price quote request on behalf of the customer 110 based on the configuration of the vehicle retrieved from the regional vehicle locator 130. As such, the particular vehicle configuration is passed along to the quoting engine 200 and stored in vehicle configurations database 210B.  Both Murray and Girders are drawn to discovering available inventory.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the Applicants’ invention to modify the teachings of Murray to include , wherein the server processor is configured update the inventory of available units for purchase in the database in response to an owner request to add a newly available unit for purchase from one of said plurality of owners, the owner request comprising information regarding the newly available unit for purchase as taught by Mohr to provide users the ability to search for vehicle inventory with information that is timely, detailed, and accurate with respect to features, pricing, and availability. In addition, identifying alternatives and providing quotes for such alternatives provides the requesting party with choice and variety. Such price quoting also provides dealers with speed of response to the requesting party, more pricing flexibility, greater accuracy, and significant time savings (see Mohr column 3, lines 10-20).

As per Claim 19 Murray does not disclose the system of claim 1, wherein available units for purchase are one of the following: computers, retail spaces, sidewalk spaces for sidewalk vendor carts, new cars and used cars.  However, Mohr Claim 1 teaches method for automated vehicle selection for a price quote, the method comprising: maintaining a database in memory, the database storing information concerning a plurality of available vehicles, the stored information including information regarding a plurality of features associated with each vehicle; receiving a price quote request concerning a requested vehicle, the price quote request indicating a specification regarding a feature of the requested vehicle; and executing instructions stored in memory, wherein execution of the instructions by a processor: retrieves a first set of search results from the database, the first set of search results including available vehicles matching the specification provided by the price quote request, determines that the first set of search results does not meet a predefined target, wherein the predefined target refers to a price range of the available vehicles, and wherein the price range may be divided to define a lower price range, a middle price range, and a high price range, identifies an alternative specification regarding the vehicle, retrieves a second set of search results from the database, the second set of search results including available vehicles matching the identified alternative specification; selects a plurality of vehicles in accordance with the predefined target, each vehicle being selected from the first set or the second set of search results, and generates a response including a price quote for each of the selected vehicles.  Both Murray and Girders are drawn to discovering available inventory.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the Applicants’ invention to modify the teachings of Murray to include wherein available units for purchase are one of the following: computers, retail spaces, sidewalk spaces for sidewalk vendor carts, new cars and used cars as taught by Mohr to provide users the ability to search for vehicle inventory with information that is timely, detailed, and accurate with respect to features, pricing, and availability. In addition, identifying alternatives and providing quotes for such alternatives provides the requesting party with choice and variety. Such price quoting also provides dealers with speed of response to the requesting party, more pricing flexibility, greater accuracy, and significant time savings (see Mohr column 3, lines 10-20).

As per Claim 20 Murray does not disclose the system of claim 1, wherein the server processor is configured update the inventory of available units for purchase in the database in response to an owner request to add a newly available unit for purchase from one of said plurality of owners, the owner request comprising information regarding the newly available unit for purchase. However, Mohr column 5, line 50-column 6 line 20 teach the dealer 120 as part of requesting the issuance of a price quote to consumer 110 may select an existing vehicle configuration from the vehicle configurations database 210B or create a new vehicle configuration if needed. Alternatively, the request for issuing a price quote by dealer 120 may be based on a regional vehicle search using a tool such as a regional vehicle locator 310 provided by, for example, the original equipment manufacturer (OEM), prior to submitting the price quote request. Regional vehicle locator 310 operates in conjunction with inventory supply management (ISM) systems at one or more dealers 120 to provide dealer cost and inventory availability of a vehicle manufactured by the OEM. Multiple uses of the regional vehicle locator 130 provides frequent updates 311-314 concerning such dealer cost and inventory of one or more dealers 120 in a geographic region. As such, the information concerning inventory of vehicles available across dealerships within a particular region may be continuously provided to quoting engine 200. Upon locating a vehicle in the region, the dealer 120 may submit a price quote request on behalf of the customer 110 based on the configuration of the vehicle retrieved from the regional vehicle locator 130. As such, the particular vehicle configuration is passed along to the quoting engine 200 and stored in vehicle configurations database 210B.  Both Murray and Girders are drawn to discovering available inventory.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the Applicants’ invention to modify the teachings of Murray to include wherein the server processor is configured update the inventory of available units for purchase in the database in response to an owner request to add a newly available unit for purchase from one of said plurality of owners, the owner request comprising information regarding the newly available unit for purchase as taught by Mohr to provide users the ability to search for vehicle inventory with information that is timely, detailed, and accurate with respect to features, pricing, and availability. In addition, identifying alternatives and providing quotes for such alternatives provides the requesting party with choice and variety. Such price quoting also provides dealers with speed of response to the requesting party, more pricing flexibility, greater accuracy, and significant time savings (see Mohr column 3, lines 10-20).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEIRDRE D HATCHER whose telephone number is (571)270-5321. The examiner can normally be reached Monday-Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DEIRDRE D HATCHER/Primary Examiner, Art Unit 3683